IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


HAROLD L. ZUBERS JR.,                    : No. 858 MAL 2016
                                         :
                 Respondent              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
PENN PHOTOMOUNTS, INC. AND C.            :
DAVID MATTHIAS,                          :
                                         :
                 Petitioners             :

HAROLD L. ZUBERS JR.,                    : No. 859 MAL 2016
                                         :
                 Respondent              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
PENN PHOTOMOUNTS, INC. AND C.            :
DAVID MATTHIAS AND ALISON S.             :
MATTHIAS,                                :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.